Citation Nr: 9912387	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for chronic low back 
strain.

3.  Entitlement to service connection for chronic upper 
respiratory infection, including rhinitis.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for scars in the chest, 
arms, and back.  

7.  Entitlement to service connection for bilateral tinnitus 
and hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1987 to 
June 1991.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board has previously remanded this case on two 
prior occasions for further development.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, chronic headaches, chronic upper 
respiratory infections, scarring, and a psychiatric disorder 
are the subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's asthma is primarily manifested by FEV-1 
of 51 percent of predicted, FEV1/FVC of 50 percent, dyspnea 
on exertion, daily asthmatic attacks without respiratory 
failure, and the intermittent use of corticosteroids.

3.  A chronic low back strain was shown in service.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for bronchial asthma 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 6602 (1996 & 1998).

2.  Chronic low back strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he incurred a chronic low back 
disorder in service and that he continues to suffer from this 
disorder.  Service medical records indicate that he was 
treated for low back pain on various occasions.  The Board 
notes that he was treated in April and May 1987 for back pain 
which began after he slipped and fell in the shower.  He was 
diagnosed with sacroiliac strain.  He was again treated in 
September and October 1988 for a recurrent low back strain.  
On his separation examination, dated in June 1991, he 
reported that he suffered from recurrent back pain.  

Post-service medical evidence of record pertaining to the 
appellant's low back include report of a VA examination, 
dated in May 1992, which indicates that he reported 
complaints of low back pain which was relieved by Motrin.  
Examination showed minimal tenderness in the lumbar spine 
region at the level of L5-S1.  He was diagnosed with chronic 
lumbar strain.

Post-service medical evidence of record pertaining to the 
appellant's asthma include report of a pulmonary function 
test, dated in November 1994, which indicates that his FEV-1 
was at 65 percent of predicted and his FEV1/FVC was at 53 
percent.  
Report of a pulmonary function test, dated in November 1997, 
indicates that his FEV1 was at 51 percent of predicted and 
that his FEV1/FVC was at 50 percent.

The appellant contends that he has asthmatic attacks on a 
daily basis.  He has submitted daily logs of his attacks, 
indicating that he typically has several attacks each day and 
receives only temporary relief with medication.  He indicates 
that he is unable to exert himself due to his asthma.  He 
also reports that although he should seek medical attention 
during his attacks much more often, he does not do so because 
he does not have health insurance.  He uses nebulizers 
regularly and has required occasional treatment with 
corticosteroids due to his asthma attacks.  

The appellant has also submitted private emergency room 
records which indicate that he was seen for asthma attacks in 
March, August, October, and November 1998.  He was given 
corticosteroids in March, October, and November 1998.  The 
Board notes that these records report that he was well-
developed and well-nourished.  (See August and October 1998 
hospital reports.)  



I.  Increased rating for asthma.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1998).

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected pulmonary disorders.  Volume 61 Federal Register 
46721 (September 5, 1996).  Where law or regulation changes 
after a claim has been filed or reopened, but before 
administrative or judicial process has been completed, the 
version most favorable to the veteran is applicable, unless 
otherwise provided by Congress.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, the Board must determine whether 
an increased rating is warranted under either the old or the 
new criteria.

Under the old criteria, the severity of the appellant's 
asthma can be ascertained by application of the standards set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code (DC) 6602 (1996).  Under DC 6602, a 
60 percent rating is granted when there are frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication; more than light manual labor is precluded.  A 100 
percent rating is granted when there are very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health. 

Under the new criteria, the appellant's asthma can be 
ascertained by application of the standards set forth in DC 
6602 (1998).  Under DC 6602, a 60 percent rating is granted 
under any of the following circumstances:  FEV-1 of 40- to 
55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, 
at least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is granted under any of the following 
circumstances:  FEV-1 less than 40-percent predicted; or, 
FEV-1/FVC less than 40 percent; or, more than one attack per 
week with episodes of respiratory failure; or, requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

The Board has considered the evidence of record and finds 
that entitlement to a 60 percent rating is warranted for the 
appellant's bronchial asthma under both the old and the new 
rating criteria.  The evidence of record indicates that his 
FEV-1 and his FEV-1/FVC were at the level required for the 60 
percent evaluation and private medical records indicate that 
he required three courses of systemic corticosteroids in 
1998.  He is also noted to have frequent asthmatic attacks 
and dyspnea on exertion with only temporary relief with 
medication.  The Board thus concludes that a 60 percent 
rating is warranted.  

The Board does not find that a higher evaluation is warranted 
as the medical evidence of record does not indicate severe 
impairment of health.  The Board specifically notes that 
medical records indicate that he is well-developed and well-
nourished.  He has not reported any weight loss resulting 
from his asthma.  On the contrary, the Board notes that he 
has reportedly gained weight.  (See transcript of December 
1998 hearing, p. 23.)  Moreover, the record does not show 
that he has had episodes of respiratory failure, requires 
daily use of systemic corticosteroids or immuno-suppressive 
medications, or meets the FEV-1 or FEV-1/FVC levels required 
for a higher rating.  Thus, a 60 percent rating, but no 
higher, is granted in this case.



II.  Service connection for a back disorder.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

The Board, having considered the evidence of record and the 
applicable laws, finds that service connection for a chronic 
low back strain is warranted.  The service medical records 
indicate that he was treated for a chronic low back strain on 
various occasions in service and upon separation, he 
indicated that he suffered from a chronic back disorder.  
Post-service medical evidence also indicate that he suffers 
from a chronic low back strain.  The appellant also indicates 
that he has had continual back problems since his initial 
treatment for his back pain in service.  Given this evidence, 
the Board concludes that a chronic low back strain was 
incurred in service and that service connection is thus 
warranted.


ORDER

Entitlement to a 60 percent rating for bronchial asthma is 
granted, subject to the criteria which govern the payment of 
monetary awards.

Entitlement to service connection for a chronic low back 
strain is granted.




REMAND

The appellant's service medical records indicate that in 
December 1988, he reported that recently (during the past 
year), he had been having trouble with his hearing.  He 
asserts that he was exposed to acoustic trauma in service and 
that as a result, he suffers from hearing loss and tinnitus.  
The Board notes that in our February 1996 remand, the Board 
requested that a VA audiology examination be conducted.  It 
appears that such examination was scheduled, however, the 
appellant failed to report.  He has indicated that he did not 
receive adequate notice of this scheduled appointment and 
that although he has requested that he be rescheduled for 
another appointment, none has been scheduled.  The Board is 
thus remanding this issue for further action by the RO to 
reschedule him for a VA audiology and ear examination to 
determine the etiology of any tinnitus or hearing loss.

The appellant's service medical records indicate that he was 
treated for tension related headaches in April 1988.  His 
separation examination, dated in June 1991, indicates that he 
reported suffering from frequent or severe headache.  Post-
service medical records indicate that he has been diagnosed 
with migraine headaches.  He indicates that a physician has 
informed him that his headaches are most likely due to his 
asthma.  (See appellant's statement dated August 2, 1997).  
The Board finds that prior to further consideration of the 
issue of service connection for a headache disability, the RO 
should schedule the appellant for a VA examination to 
determine the diagnosis and etiology of his headaches. 

The appellant asserts that he suffers from chronic upper 
respiratory infections, to include allergic rhinitis, and 
that he has been advised by a neurologist that this is 
interrelated with his asthma.  (See appellant's statement 
dated August 2, 1997).  Post-service medical evidence 
indicate that he has been diagnosed with allergic rhinitis.  
The Board finds that a VA ear, nose, and throat examination 
should be conducted to determine the diagnosis and etiology 
of this disorder.

The appellant contends that he received burns to the chest, 
arms, and back while performing his duties as a welder and 
that he now has scarring as a result.  His service entrance 
examination, dated in November 1986, does not indicate any 
scarring.  His separation examination, dated in June 1991, 
notes that he had a surgical scar on the left posterior chest 
and multiple scars on both upper extremities.  His DD Form 
214 indicates that he was a hull maintenance technician and 
that he received 8 weeks of training in general maintenance 
welder.  The Board finds that prior to further consideration 
of the issue of service connection for scarring, it is 
necessary that the appellant undergo a VA skin examination to 
determine the nature and etiology of any scarring.  

The appellant's service medical records indicate that he 
received psychiatric treatment on various occasions and that 
he was variously diagnosed with major depression, adjustment 
disorder, depressive disorder, life circumstance problems, 
and personality disorder.  He initially indicated that he did 
not feel that he had ever had a psychiatric disorder.  
However, he now contends that he does in fact suffer from 
depression.  The Board notes that a May 1992 psychiatric 
examination report notes that his service medical records 
were not available and that in order to have a full clinical 
picture, his service medical records were necessary. The 
Board finds that prior to further consideration of the issue 
of service connection for a psychiatric disorder, he should 
be scheduled for another VA psychiatric examination in order 
to determine the diagnosis and etiology of any psychiatric 
disorder.  The examiner must be provided with all prior 
psychiatric records, to include service medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with the opportunity to submit any 
additional medical records pertaining to 
the disorders for which he seeks service 
connection.  The RO should provide any 
necessary assistance in obtaining any 
identified records.

2.  The RO should take the necessary 
steps to confirm the appellant's 
assertions with regards to noise exposure 
in service.

3.  The RO should schedule the appellant 
with VA audiology and ear, nose, and 
throat examinations to determine the 
etiology of any hearing loss and 
tinnitus.  If hearing loss and/or 
tinnitus are diagnosed, the examiners 
should specifically indicate whether it 
is at least as likely as not that they 
were incurred in service/as a result of 
noise exposure in service.  The ear, 
nose, and throat specialist should also 
determine the nature and etiology of the 
appellant's chronic upper respiratory 
infections.  The examiner is specifically 
asked to indicate whether it is at least 
as likely as not that any diagnosed 
chronic upper respiratory infection, to 
include rhinitis, was incurred in service 
or is secondarily caused by his service-
connected asthma.  The claims file and a 
copy of this remand must be made 
available to and reviewed the examiners; 
the examiners are to indicate such review 
in the examination reports.

4.  The appellant should be scheduled 
with a VA neurology examination to 
determine the diagnosis and etiology of 
any headache disability.  The examiner 
should specifically indicate whether it 
is at least as likely as not that any 
diagnosed headache disorder was 
manifested in service or is secondarily 
caused by his service-connected 
disability.  The claims file and a copy 
of this remand must be made available to 
and reviewed the examiner; the examiner 
is to indicate such review in the 
examination report.

5.  The appellant should be scheduled 
with a VA dermatology examination to 
determine the nature and etiology of his 
scarring.  The examiner should describe 
any scarring and indicate whether it is 
at least as likely as not that such 
scarring was incurred in service as a 
result of burns.  The claims file and a 
copy of this remand must be made 
available to and reviewed the examiner; 
the examiner is to indicate such review 
in the examination report.

6.  The appellant should be scheduled 
with a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder.  The examiner 
should provide a psychiatric diagnosis 
and indicate whether it is at least as 
likely as not that such disorder was 
incurred in service or was secondarily 
caused by his service-connected 
disability.  The claims file and a copy 
of this remand must be made available to 
and reviewed the examiner; the examiner 
is to indicate such review in the 
examination report.

7.  The RO should take the necessary 
steps to develop and adjudicate a total 
disability rating due to individual 
unemployability claim based on a rating 
of 60 percent for a single service-
connected disability of asthma.

8.  Once the above has been accomplished, 
the RO should review the claims file and 
determine whether additional development 
is necessary.  If so, all such 
development should be accomplished.  The 
RO should then adjudicate the claims on 
appeal.

If the benefits sought remain denied, following the usual 
appellate procedures, the claims file should be returned to 
the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







